Citation Nr: 1415129	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-38 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for glaucoma.  

2. Entitlement to service connection for peripheral neuropathy.  

3. Entitlement to service connection for posttraumatic vertigo, including as secondary to hydrocephalus.  

4. Entitlement to service connection for hydrocephalus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In January 2011, the Veteran provided testimony during a video conference Board hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In March 2011, the Board remanded these issues for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  


REMAND

As was noted above, the Veteran testified at a video conference Board hearing in January 2011.  The Veterans Law Judge who presided over this hearing stopped working for the Board following the March 2011 Board decision remanding the aforementioned issues.  VA law provides that the Veterans Law Judge who conducts a Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.707 (2013).  The Veteran was advised via letter dated in March 2014 of the situation and asked whether he would like another hearing before a Veterans Law Judge available to render a decision on his appeal.  He responded later that month that he desired another hearing in the form of a video conference hearing at his local RO.  A remand is therefore warranted since the RO schedules this type of hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference Board hearing at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his last address of record and to his representative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


